                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DEFENDANTS’ OBJECTIONS TO THE
                                                                              AFFIDAVIT OF KHUE CHA DATED
              18                       Plaintiffs,                            JUNE 11, 2021 (CM/ECF NO. 9-10)

              19           vs.                                                Complaint Filed: June 4, 2021
                                                                              First Amended Complaint Filed: July 15, 2021
                       County of Siskiyou; Jeremiah LaRue and
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s               Date: August 6, 2021
              21       Department and in their individual capacities;         Time: 10:00 AM
                       and Brandon Criss, Ed Valenzuela, Michael
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in            [FEES EXEMPT PURSUANT TO
                       their individual capacities; Edward Kiernan,           GOVERNMENT CODE SECTION 6103]
              24       in his official capacity as County Counsel for
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                       Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT                      DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF KHUE CHA DATED 6/11/21 (CM/ECF NO. 9-10)
                   1          Defendants hereby submit their objections to the three affidavits filed to date by Khue Cha

                   2   in support of Plaintiffs’ original motion for TRO and preliminary injunction and the current motion

                   3   for preliminary injunction.

                   4
                        Material Objected To:                    Grounds for Objection:             Ruling on
                   5                                                                                Objection:
                        Affidavit of Khue Cha June 11, 2021,     Irrelevant.                        Sustained: ________
                   6    ¶1
                                                               Prejudicial, confusing and           Overruled: ________
                   7    “My wife and I were born in Laos and misleading (FRE 403)
                        escaped from there after the war in
                   8    Southeast Asia. We stayed in a
                        refugee camp in Thailand for four
                   9    years before immigrating to the United
                        States.”
              10        ¶2                                     Irrelevant.                          Sustained: ________
              11        “My wife and I don’t have a source of    Prejudicial, confusing and         Overruled: ________
                        water on our property in Siskiyou        misleading (FRE 403)
              12        County and we have always been
                        dependent on water trucks for water.
              13        We don’t have a relative with a well
                        and can’t get water locally.”
              14        ¶3                                       Irrelevant.                        Sustained: ________
              15        “Now that the county will not allow us Prejudicial, confusing and           Overruled: ________
                        to get water from water trucks, my      misleading (FRE 403)
              16        wife and I have to travel to Mt. Shasta
                        City every other day and bring home
              17        100 gallons of water in 20 five gallon
                        jug from the creek.”
              18        ¶4                                      Irrelevant.
                                                                                                    Sustained: ________
              19        “My wife has suffered back injuries       Prejudicial, confusing and
                        and it is hard for her to carry the heavy misleading (FRE 403)              Overruled: ________
              20        bottles.”
                        ¶5                                        Irrelevant.
              21                                                                                    Sustained: ________
                        “The lack of water has made my wife      Prejudicial, confusing and
              22        and I depressed and has made us          misleading (FRE 403)               Overruled: ________
                        physically ill.”
              23        ¶6                                       Hearsay. (FRE 801)
                                                                                                    Sustained: ________
              24        “On or around May 24, 2021, my wife      Irrelevant.
                        and I were getting water from the                                           Overruled: ________
              25        creek in Mt. Shasta City. A worker
                        from the park approached us and          Prejudicial, confusing and
              26        asked us if we were selling the water    misleading (FRE 403)
                        or using it for growing marijuana
              27        plants. After we explained it was for
                        our personal needs like drinking and
              28
SPINELLI, DONALD                                                        2
     & NOTT                    DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF KHUE CHA DATED 6/11/21 (CM/ECF NO. 9-10)
                        washing clothes the worker left us
                   1    alone.”
                        ¶7                                       Hearsay. (FRE 801)
                   2                                                                                Sustained: ________
                        “On several other occasions, other       Irrelevant.
                   3    locals besides the park worker have                                         Overruled: ________
                        treated us badly because we are Asian.
                   4    For example, every time my wife and      Prejudicial, confusing and
                        I shop at the local Tractor Supply store misleading (FRE 403)
                   5    the manager is rude to us and will not
                        help us find items in the store.”
                   6

                   7   Dated: July 29, 2021                        SPINELLI, DONALD & NOTT
                   8

                   9                                               By     /s/ J. Scott Donald
                                                                         J. SCOTT DONALD
              10                                                         Attorneys for Defendants
              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
SPINELLI, DONALD                                                        3
     & NOTT                   DEFENDANTS’ OBJECTIONS TO THE AFFIDAVIT OF KHUE CHA DATED 6/11/21 (CM/ECF NO. 9-10)
